﻿It gives me great pleasure that Mr. Dante Caputo has been elected President of the forty-third session of the United Nations General Assembly. We are all the more pleased to see
as President a person who comes from a friendly country, Argentina, and from a
sisterly continent, Latin America. His renowned wisdom and vast experience will
certainly enrich the performance of the General Assembly. We are confident that
the current session will constitute an important landmark on the path of
international progress. By the same token, I wish to pay a tribute to his
predecessor, Mr. Peter Florin, Deputy Foreign Minister of the friendly German
Democratic Republic, for his wise guidance of the proceedings of the forty-second
session and the third Special session devoted to disarmament.

A few weeks ago, the Foreign Ministers of the non-aligned countries met in
Cyprus to review and assess developments in the international situation,
particularly the recent indications of the advent of a new era of detente between
the two super-Powers, a new era different from that which had prevailed in the
1970s. This new era represents a more advanced phase towards positive peaceful
co-existence. If allowed to maintain its momentum and to expand its scope, it
would create a favorable political climate conducive to general and complete
disarmament, both of nuclear weapons and of other weapons of mass destruction.

Such a new era could also be conducive to strengthening co-operation between
the approach towards the peaceful settlement of several international problems.
countries with different social and political regimes and to enhancing the

There are a number of indications which testify to the importance of this
opportunities for their contribution to the world economy. It would further assist
the approach towards positive development, as is evident from the encouraging signs that several international and regional problems may be resolved. However, other problems are
still in abeyance. In the Middle East, the resolution of the Palestinian problem still faces
persistent obstacles as a result of the intransigence of some parties and the
rigidity of their positions. This state of affairs has led the Middle East region
to lag behind other regions which have begun to proceed steadily towards just and
lasting solutions.

In recent years the Palestine question has witnessed attempts to impose a
fait accompli and to entrench the Israeli occupation. Nevertheless, the
Palestinian uprising - the intifadah - has defied all forms of suppression and
coercion. The heroic Palestinian people, in their firm belief in their just cause,
have succeeded in imposing recognition of "their existence and in gaining world-wide
support for their legitimate national rights.

The Palestinian people have thus made it impossible to return to the
pre-uprising conditions. So the escalating acts of repression perpetrated by the
Israeli occupation forces are futile. These acts include expatriation,
administrative detention without trial, imprisonment, confiscation of property, the
blowing up of houses, torture, the closing down of schools and universities and the
freezing of labour unions' activities. They further contravene the rules of
I
international law and the Geneva conventions and human rights. Such acts are
strongly condemned by Egypt, as they have been by the entire international community.




The decision of King Hussein of Jordan last July to sever legal and
administrative links with the West Bank was aimed at fostering the representative
status of the Palestine Liberation Organization (PLO) in implementation of the
prime responsibility for the occupied Palestinian territories.

Both the Jordanian and the Palestinian parties have reiterated their
determination and commitment to pursue their co-operation and intensify their
consultations. Such a decision is triggered by the exigencies of the situation and
by the unity of their objective, namely, the ending of the Israeli occupation
within the framework of a comprehensive, lasting and just settlement based on the
norms and principles of international legitimacy.
Guided by this noble goal, Egypt has called for the convening of an
international conference on peace in the Middle East under the auspices of the
United Nations. All parties concerned, includin9 the PLO, the sole, legitimate
representative of the Palestinian people, as well as the permanent members of the
Security Council, are to participate at that conference, thus allowing direct
negotiations between the parties, with the aim of reaching a lasting settlement of
the Palestinian problem and putting an end to the regional tension in the Middle
East, which threatens international peace and security.
International support for the convening of the international conference has
undoubtedly become one of the basic tenets on which Arab and international
political and diplomatic action to resolve the Palestinian problem is based. There
is also a general international consensus on holding such a conference at the
earliest possible time.

In this context, we welcome the United States approach based on the political
rights of the Palestinian people and on the principle of "land for peace", both of
which were reaffirmed in the initiative of the united States Secretary of state,
Mr. Shultz, in April 1988 and again at the tripartite meeting attended by
President Reagan of the United States on the 26th of the current month. These
principles conform to the provisions of the United Nations Charter and to the
security Council resolutions, foremost among which is resolution 242 (1967), which
confirms the principle of the inadmissibility of the acquisition of territory
through war. We believe that this principle is a sine qua non for the whole
resolution and is central to ensuring its implementation and to the establishment
of a comprehensive and lasting peace which would not entail a recurrence of the
dispute in future.
Refusal to face the facts, failure to admit the inherent nature of the
conflict, persistent disregard of the Palestinian people and their legitimate
representatives and disregard of the national rights of those people, foremost
among which is their right to self-determination - all these will keep this
conflict unresolved and will lead to far-reaching consequences in the region. It
is high time the various parties took historic and courageous decisions in order to
overcome the obstacles to peace. In this respect, I wish to welcome the statements
of Palestinian officials at the highest level which emphasize the willingness of
the PLO to negotiate a peaceful and lasting solution of the Palestinian problem, as
well as the willingness for a mutual and simultaneous recognition of Israel. This
development, which reflects a sound understanding of the situation and its
exigencies, deserves every encouragement. I also wish to take this opportunity to
commend the peace-loving forces in Israel on their efforts for the achievement of a
lasting and just settlement.

If our strategic goal, as I have mentioned, is to reach a lasting and just
settlement of the Palestinian problem, which would ensure security and stability in
the Middle East, we are equally aware that the introduction of nuclear weapons or
the threat of their introduction into the Middle East would create serious
imbalances with grave consequences to security and stability in the region.
Therefore we call on Israel once again from this rostrum to renounce the
nuclear-weapon option, to accede to the Treaty on the Non-proliferation of Nuclear
Weapons and to subject all its nuclear facilities to the safeguard system of the
International Atomic Energy Agency. Such a decision would certainly boost
confidence and advance the drive towards peace.
In this regard, Egypt has been working persistently for the establishment of a
nuclear-weapon-free zone in the Middle East. We hope that this objective will be
achieved at the earliest possible date.
Turning to the situation in the Gulf, we observe that the Iraq-Iran conflict,
after eight years of war, has entered a new phase in which all parties recognize
that political settlement and serious negotiations are the only means of achieving
security and justice in that region.

The mere acceptance of security Council resolution 598 (1987) by the parties and the halt to military operations do not in themselves mean the end of conflict and the advent of peace. Rather, good faith and serious efforts are necessary requirements. 

While appreciating the efforts of the United Nations to bring about a peaceful settlement of this dispute, we express the hope that Iran will substantiate its good faith. It's appreciation of the exigencies of the present situation, as has already been demonstrated by Iraq, would accelerate efforts towards a just and honourable settlement of the dispute and an early establishment of peace and stability, thus allowing the States and peoples of the region to 1ive in peace and to harness their human and economic resources for reconstruction and development in
the interest of all peoples of the region.


As for the plight of the brotherly Lebanese people, the regional parties interfering in their affairs still refuse to admit that regional ambitions, the narrow political outlook and attempts by alien parties to impose control over
Lebanon will not achieve genuine peace for any party. Eventually it will be the
Lebanese people themselves who will pay the price and sustain the loss.

we appeal to all our brothers in Lebanon, irrespective of their creeds,
confessions or positions, to place the interest of the people and the unity,
integrity and security of their country above any other consideration.
The Situation in Afghanistan has passed through positive developments during
the present year. The United Nations and its secretary-General have played an
effective role in bridging the gap between the viewpoints of the different parties,
thus facilitating the signing of the Geneva Accords relating to the situation in
Afghanistan. These Accords have moved the problem into a new and brighter
perspective after all the untold suffering sustained by the valiant Afghan people
who had engaged in an historic struggle.

In this context we wish to welcome the Soviet decision to withdraw from
Afghanistan and its declared intention of complying fully with this decision.



However, these positive developments should not distract us from the fact that a
genuine and definitive solution to the problem of Afghanistan will not be forthcoming unless its people are enabled to choose their government freely and independently and unless its refugees are repatriated and a halt to foreign
intervention is achieved.

The African continent has recently observed the silver jubilee of the
Organization of African Unity (OAU), which has been rich in accomplishments despite
all the difficulties: Positive developments have recently taken place, giving a
glimmer of hope that the heroic people of Namibia would soon be able to gain their
independence under the leadership of the South west Africa People's Organization
(SWAPO), their sole, legitimate representative and that the territorial integrity
of Angola would be preserved and respected.

We wish to reiterate our support for the heroic people of South Africa under
the leadership of their national liberation movements and their leader,
Nelson Mandela. We also call on the international community to continue shouldering its responsibilities for eliminating the abominable policy of apartheid.
As regards north-west Africa, we welcome the developments towards peace on the
question of western Sahara in the past few weeks. We believe that the proposals of
the Secretary-General and his constructive efforts towards a settlement - so long
as they are accepted by the parties - represent a great advance. We look forward
to the implementation of those proposals and to the achievement of further progress
towards the resolution of this question, which has long been causing concern for
the international community, the Arab world and the African countries.


At the same time, a number of other regional problems have been benefiting from this positive climate. The problem of Kampuchea is witnessing genuine endeavours to achieve its independence and territorial integrity and sovereignty as well as a just solution that would ensure self-determination for its people, free from foreign intervention.

There is also a forward movement on the issue of Cyprus under the aegis of the united Nations. This positive development leads us to look forward to a future in which agreement is reached on preserving the unity and territorial integrity of
Cyprus within a federal non-aligned state, where all people and all communities
enjoy equal rights. We hope that the emerging dialogue between the President of
Cyprus and the leader of the Turkish Cypriot community will constitute a positive
step in that direction.

We also hope that the prevailing spirit of settlement will include the Korean
problem in accordance with the des ire of the Korean people for the unification of
the Korean peninsula.
The recent positive developments in respect of a number of regional problems
have demonstrated that the United Nations can play an important and efficient role
in the settlement of regional disputes if enabled to do so. We therefore appeal to
Member States to help extricate this Organization from its financial crisis so that
it may be able to continue assuming its role as an effective tool for the
realization of justice, solidarity and peace in accordance with the provisions of
its Charter. I am pleased to avail myself of this opportunity to congratulate the
united Nations on the occasion of the conferring of the Nobel Peace Prize on the
United Nations peace-keeping operations in recognition of the growing and effective
role of those operations in various parts of the world.

Since the international community has expressed satisfaction at the increasing
role of the United Nations in the settlement of regional problems, it is necessary to emphasize once again that that role emanates from one of the fundamental principles of its Charter, namely, the principle of peaceful settlement of disputes. This principle is one of the most firmly established methods for the establishment of peace. The extent of commitment to this principle reflects the level of international maturity in the practice and organization of relations between States through breaking stalemates and seeking solutions to such disputes.

In this regard I wish to refer particularly to the agreement between Egypt and
Israel on 11 September 1986 to resort to international obligatory arbitration in
order to resolve the dispute that came up regarding some international boundary
posts between Egypt and Palestine - under the Mandate - in what came to be known as
the Taba problem.. The two par ties had agreed on the terms of arbitration in
accordance with the provisions of the Charter, in particular Article 33, which
urges the par ties to a dispute to seek its resolution through one of the methods
mentioned therein.

Thus, the ruling by the international arbitration panel in Geneva on the Taba problem on 29 September 1988 - that is, yesterday - encourages resort to the principles of international law and commitment to the noble principles enshrined in the United Nations Charter. We are gratified that the ruling of the arbitration panel has confirmed that Taba is an Egyptian territory that falls under Egyptian sovereignty and that the legal and historical documents and evidence provided by Egypt have been proved authentic. I am confident that speedy implementation, in good faith, of that ruling would lead to results that would transcend the disputed
issue and improve the political climate in the region, thereby facilitating more
positive developments.
As we approach the fortieth anniversary of the Universal Declaration of Human
Rights it behooves us to recall that Egypt has been at the forefront in signing or
acceding to most international conventions and instruments relating to human rights
and in honouring the obligations arising there from. This attitude echoes our conviction that the human being is the target of peace, stability and development,
which cannot be attained without his efforts and which enhance his feeling of
dignity and his sense of freedom.
Egypt also attaches great importance to the issues of childhood and maternity
and has therefore set up the National Council for Childhood and Maternity, which
will hold a national congress at Alexandria in November 1988 in collaboration with
the United Nations Children's Fund (UNICEF) and a number of its regional offices.
A number of Egyptians and others involved in the various aspects of child medical
care and legal protection will participate in that congress, so that the widest
support of public opinion may be mustered for the draft United Nations convention
on the rights of the child.

I should like to refer here to the establishment of the Arab Council for Childhood and Development, which makes every effort to create better conditions for the bringing up of Arab children and to develop methods of control over the implementation of laws relating to children in the Arab world. Egypt has been elected vice-president of that Council. Egypt calls for the early preparation of the international convention on the rights of the child so that it may be adopted next year on the occasion of the twentieth anniversary of the Declaration of the Rights of the Child.

Referring to social development, I must express our appreciation of the
constructive contribution of the united Nations Development Programme (UNDP) and
the United Nations Educational, Scientific and Cultural Organization (UNESCO) in
the field of cultural development and the preservation of the ancient historical
heritage of Egypt, in particular the revival of the library of Alexandria as an
Egyptian and international cultural edifice.

The current world economic situation remains a source of deep concern, in view
of the difficult conditions through which most countries are passing. However,
because of their special conditions, the effects of that situation have been more
adverse to and painful for the developing countries. The increasing debt and
debt-service burdens and the unfavourable external and internal conditions
resulting from the decline in commodity prices, together with the burdens of
tackling problems of underdevelopment, have led many developing countries to cut
their imports and suspend some development programmes. Consequently, living
standards have deteriorated and austerity measures have had to be adopted, with
increasing social and economic risks and consequences that threaten social and
political stability in most of those countries.


I wish to refer in particular to the critical economic situation in Africa.
The impact of the adverse international economic environment on the efforts of African countries to achieve economic recovery and development has been
shattering. African countries have made tremendous efforts to implement the United
Nations Programme of Action for African Economic Recovery and Development
1986-1990. Despite those efforts the economic situation has not appreciably
improved, for reasons beyond Africa's control.


In view of the internationalization of economic life, the interrelation of
interests and the increasing interdependence of the countries of the world, both
rich and poor, economic issues and the problems of the developing countries make it
necessary for the industrialized countries to view the problems of developing
countries from a different perspective. Such perspective should be based on the
concept of mutual interests, equity and collective responsibility, thus allowing
for a healthy development of economic relations in the interest of all parties.
The destiny of the future world will be a common one: progress for all
retrogression for all. There is a dire need for all countries to engage in serious
and comprehensive negotiations aimed at improving world economic conditions.
Serious dialogue through multilateral co-operation has proved its usefulness, and
the results of the seventh session of the united Nations Conference on Trade and
Development (UNCTAD) testify to that.

In this connection, the Egyptian delegation to the second regular session of
the Economic and Social Council last July took the initiative of calling for the
convening of a special session of the General Assembly to be devoted to discussion
of the world economic and social situation and the means of promoting development
and international economic co-operation. The formulation of a coordinated plan of
action for the international community in the 1990s aimed at resolving the
economic and social problems facing the peoples of the world is needed.

Power is not the best means of establishing peace and security. The best
means is, rather, removal of the motives that lead to war, the supremacy of
political rationality; making peace a life-style for our peoples.

For this reason we should step up our support for the United Nations to enable
it to increase its positive contributions. We should act together in solidarity
and shared responsibility - Politically, economically and socially - so that we can
come closer to a more humanitarian world that would instill in mankind faith in
itself and its creative power to forge a better future and a brighter tomorrow.
